Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	

2.	Claims 1, 5 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grandia et al. (US 5,827,204 (provided in the IDS)) and in view of Aida et al. (US 5,590,653). 

3.	Addressing claim 1, Grandia discloses an apparatus for treating vascular thrombosis with ultrasound, comprising: 
a therapeutic ultrasonic transducer (TUT), suitable for generating focused ultrasonic waves (OUF) that propagate along an emission axis (AE) (see Figs. 1 and 3, element 18);
an imaging ultrasonic transducer (TU) associated with the therapeutic ultrasonic transducer, suitable for acquiring two- or three-dimensional images (Im) of a region (RAT) to be treated of a human or animal body (C), the region to be treated including a focal spot (TFU) of the therapeutic ultrasonic transducer (see Figs. 1 and 3, 68a and 16);
a motorized mechanical system (SMM) suitable for moving the therapeutic ultrasonic transducer and the imaging ultrasonic transducer translationally 
an electronic control system (SEC) configured to: drive the motorized mechanical system so as to perform a scan of the region to be treated (see Figs. 1, 4 and col. 6, lines 35-40; elements 50, 90 and 92); 
drive the means for moving the focal spot of the therapeutic ultrasonic transducer so as to control the position of the focal spot along the emission axis during said scan (see Figs. 1, 4 and col. 6, lines 35-40; elements 50, 90 and 92).

Grandiar does not explicitly disclose translationally or rotationally along or about a second axis of movement (AD2) not parallel to the first; a means (SMDR, FEF) for moving the focal spot of the therapeutic ultrasonic transducer along the emission axis with respect to the imaging ultrasonic transducer; moving of the focal spot during said scan while keeping constant, with a predefined tolerance, a distance between the imaging ultrasonic transducer and a surface (SC) of the human or animal body. In the same field of endeavor, Aida discloses a means (SMDR, FEF) for moving the focal spot of the therapeutic ultrasonic transducer along the emission axis with respect to the imaging ultrasonic transducer (see Fig. 1 and col. 7, lines 23-40, element 17 move the therapeutic transducer while imaging probe could move up and down or rotate therefore they move with respect to each other); translationally or rotationally along or about a second axis of movement (AD2) not parallel to the first (see Figs. 1, 3A-B and col. 7, 

4.	Addressing claims 5, 14 and 17, Grandia discloses:
wherein the electronic control system is also configured to drive the means for moving the focal spot of the therapeutic ultrasonic transducer in such a way that said focal spot follows a predefined path (CTF) inside said human or animal body during the scan (see col. 6, lines 35-45; deepest and move up);
wherein the imaging ultrasonic transducer is arranged at the center of the therapeutic ultrasonic transducer (see Fig. 1; element 68b is center of 18);
wherein said therapeutic ultrasonic transducer is suitable for generating focused ultrasonic waves at a frequency higher than or equal to 2 MHz (see col. 2, lines 55-60).

Addressing claims 10-13 and 15-16, Aida discloses:
wherein the therapeutic ultrasonic transducer is a multi-element transducer and the means for moving its focal spot comprises an electronic beam former (FEF) configured to drive the elements (E1, E2, E3, E4) of said transducer with variable delays in order to emit the focused ultrasonic waves with an adjustable focal length (see Fig. 19, 125 therapeutic transducer has many elements; moving focus spot and adjust focal length with driving circuit and delay circuit 127 and 140);
wherein the therapeutic ultrasonic transducer is a concentric multi-ring transducer (see Figs. 17-19, element 125);
wherein the means for moving the focal spot of the therapeutic ultrasonic transducer comprises a mechanical system (SMDR) allowing a relative movement, along said emission axis, of the therapeutic ultrasonic transducer and of the imaging ultrasonic transducer (see Figs. 1, 18-19 and col. 7, lines 23-40, element 17 move the therapeutic transducer while imaging probe could move up and down or rotate therefore they move with respect to each other; the focus could be adjust and move with element 17, 11, 12, 127, 136-137 and 140);
one of the preceding claims, wherein the imaging ultrasonic transducer extends beyond, in a direction parallel to said emission axis, the therapeutic ultrasonic transducer (see Fig. 1 and col. 7, lines 23-40; the imaging probe could move up and down to extends beyond in a direction parallel to emission axis);
an acoustic interface device (IA) suitable for coupling the focused ultrasonic waves generated by the therapeutic ultrasonic transducer to said surface of the human or animal body (see col. 19, lines 1-10 and Fig. 19; the water bag is an acoustic interface device);
wherein said motorized mechanical system has three degrees of freedom translationally and three degrees of freedom rotationally (see Figs. 1 and 18 and col. 7, lines 23-40; could rotate and move up and down).

5.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Grandia et al. (US 5,827,204 (provided in the IDS)), in view of Aida et al. (US 5,590,653) and further in view of Neff (US 2012/0022552 (provided in the IDS)). 

6.	Addressing claims 2-3, Grandia does not disclose imaging transducer with force sensor. Neff discloses imaging ultrasonic transducer against surface of the human or animal body during the scan with a constant force (force sensor) (see Fig. 1 and [0040-0041]; element 16 is imaging probe; using force sensors and compensated for with the aid of force regulation is having imaging device 16 apply to the object with constant force by sensing force). It would have been obvious to one of ordinary skill in . 

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grandia et al. (US 5,827,204 (provided in the IDS)) and in view of Aida et al. (US 5,590,653) and further in view of Okazaki (US 5,165,412). 

8.	Addressing claim 4, Grandia does not disclose detect/imaging surface and drive the scan. In the same field of endeavor, Okazaki discloses detect/imaging surface and drive the scan (see col. 3, lines 50-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grandia to detect/imaging surface and drive the scan as taught by Okazaki because this allow for better selection of image probe for particular patient and control image and therapy transducer (see col. 3, lines 60-64 and col. 6, lines 9-34).

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grandia et al. (US 5,827,204 (provided in the IDS)), in view of Aida et al. (US 5,590,653) and further in view of Son et al. (US 2015/0374342). 

10.	Addressing claim 6, Grandia does not disclose wherein the electronic control system is also configured to: a) drive the motorized mechanical system so as to . 

11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grandia et al. (US 5,827,204 (provided in the IDS)), in view of Aida et al. (US 5,590,653) and further in view of Moehring et al. (US 2004/0138563 (provided in the IDS)). 

12.	Addressing claim 18, Grandia does not disclose wherein the electronic control system and the imaging ultrasonic transducer are also configured to monitor recanalization of a treated blood vessel by Doppler imaging. Moehring discloses wherein the electronic control system and the imaging ultrasonic transducer are also configured to monitor recanalization of a treated blood vessel by Doppler imaging (see abstract and [0049-0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grandia to have the electronic control system and the imaging ultrasonic transducer are also configured to monitor recanalization of a treated blood vessel by Doppler imaging as taught by Moehring because this allow monitor of blood flow to administer therapeutic treatment (see abstract). 

Allowable Subject Matter

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/08/22 have been fully considered but they are not persuasive. Applicant argues Aida discloses a probe position detector 26 that determines the relative position of an ultrasonic probe 6 and a ultrasonic transducer 2 which only implies that the imaging transducer may not be fixed relative to the therapy transducer. Applicant argues Aida still fails to explicitly disclose means (SMDR, FEF) for moving the focal spot of the therapeutic ultrasonic transducer along the emission axis with respect to the imaging ultrasonic transducer, as claimed. Applicant’s argument is not persuasive because Aida detect probe position due to the fact that imaging probe move relative to the therapy probe. The imaging transducer may not be fixed relative to the therapy transducer because it moves relative to the therapy transducer. The controller 9 calculate, determine and memorize the focal point base on the position of image probe, tumor and therapeutic probe is moving the focal point of therapy with respect to the imaging probe. The controller is the mean that move or adjust the focus point at the position of the tumor in the image by the imaging probe. The focal point is move or adjust by phase array to the tumor location as show in the image taken by the imaging probe (see col. 8, lines 12-37; especially 25-30). Also see the prior art made of . 
Aida discloses in col. 7, lines 23-40 and Figs. 1, 3A-B that applicator 1 (imaging and therapy probes) move along with the patient bed in and out therefore this is translationally movement along AD2 axis. When the imaging probe is rotate and not move forward and backward while the applicator 1 moving along the with the patient bed in and out then this is moving the focal spot of the therapeutic ultrasonic transducer  while keep constant, with a predefined tolerance, a distance between the imaging ultrasonic transducer and a surface of the body. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0041961 (see [0074], therapy and imaging probe move with respect with each other so that focal spot is in the imaging view).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793